  Case 14-29120         Doc 27      Filed 10/23/18 Entered 10/23/18 14:08:43                Desc Main
                                       Document Page 1 of 2


                                UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN DIVISION


IN RE:                                          CASE NO. 14 B 29120
                                                CHAPTER 13
Carolyn Nell Turner
                                                JUDGE DONALD R CASSLING

         DEBTOR                                 NOTICE OF FINAL CURE PAYMENT


Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, TOM VAUGHN
files this Notice of Final Cure Payment. The amount required to cure the default in the claim listed
below has been paid in full.

Name of Creditor: WELLS FARGO BANK



Final Cure Amount

Court   Claim         Account                                 Claim            Claim        Amount
Claim # ID            Number                                  Asserted         Allowed      Paid

           40         XXXXXX5199                              $2,500.00        $2,500.00    $2,500.00

Total Amount Paid by Trustee                                                                $2,500.00


Monthly Ongoing Mortgage Payment

Mortgage is Paid:

     Through the Chapter 13 Conduit                   X Direct by the Debtor


Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a
Statement as a supplement to the holder’s proof of claim on the Debtor, Debtor's Counsel and the
Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtor
has paid in full the amount required to cure the default on the claim; and 2) whether the Debtor is
otherwise current on all payments consistent with 11 U.S.C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends
remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may result in sanctions.
  Case 14-29120        Doc 27      Filed 10/23/18 Entered 10/23/18 14:08:43              Desc Main
                                      Document Page 2 of 2


                                                                             CASE NO. 14-29120-DRC


                                    CERTIFICATE OF SERVICE

I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the
persons named above by U.S. mail at 55 E. MONROE STREET, SUITE 3850, CHICAGO, IL 60603 or
by the methods indicated on this 23rd day of October, 2018.


Debtor:                                         Attorney:
Carolyn Nell Turner                             GERACI LAW LLC
3264 W. Carroll Ave #2                          55 E MONROE # 3400
Chicago, IL 60624                               CHICAGO, IL 60603
                                                via Clerk's ECF noticing procedures

Creditor:                                       Mortgage Creditor:
WELLS FARGO BANK                                WELLS FARGO BANK
% SELECT PORTFOLIO SERVICING                    % KLUEVER & PLATT
PO BOX 65450                                    65 E WACKER PL # 2300
SALT LAKE CITY, UT 84165                        CHICAGO, IL 60601

Creditor:
SELECT PORTFOLIO SERVICING
PO BOX 65450
SALT LAKE CITY, UT 84165

ELECTRONIC SERVICE - United States Trustee


Date: October 23, 2018                                       /s/ TOM VAUGHN
                                                             TOM VAUGHN
                                                             CHAPTER 13 TRUSTEE
                                                             55 E. MONROE STREET, SUITE 3850
                                                             CHICAGO, IL 60603
